                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                          Case No. 20-03045-CR-MDH

 DENECIA E. SIMPSON,

                                Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

' 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the safety of other persons and the

community and the appearance of the defendant. As grounds for the motion, the United States

submits that:

       1.       There is probable cause to believe that the defendant committed the offense of

                conspiracy to distribute 400 grams or more of fentanyl, which led to death, in

                violation of Title 21, United States Code, Sections 846 and 841(a)(1) and (b)(1)(A);

       2.       The defendant poses a risk to the safety of others in the community;

       3.       The defendant poses a serious risk to flee.


                                SUPPORTING SUGGESTIONS

       Subsection 3142(f), of Title 18, United States Code provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of conditions




            Case 6:20-cr-03045-MDH Document 10 Filed 07/02/20 Page 1 of 4
will reasonably assure the defendant=s appearance and the safety of any other person in the

community if the attorney for the government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. ' 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged with conspiracy to distribute

400 grams or more of fentanyl leading to death, a crime for which the minimum term of

imprisonment is 20 years.

       Accordingly, upon a showing that there exists probable cause that the defendant committed

the offense referred to in the indictment, there is a legal presumption, subject to rebuttal by the

defendant, that no condition or combination of conditions will reasonably assure his appearance

or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir.

1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988). Section 3142(e) and

(f)(1) provides a presumption that a defendant will not appear for subsequent court appearances

that arise if the offense is one enumerated under the Controlled Substance Act, as referred to above.

Under the Bail Reform Act, there is also a presumption that the likelihood of flight increases with

the severity of the charges, the strength of the government=s case, and the penalty which conviction

could bring. See Apker, 964 F.2d at 744.

       On January 7, 2016, Simpson was arrested by the Springfield, Missouri, Police Department

and had in her bra approximately 5.53 grams of heroin. Prior to the fall of 2018, Simpson moved

from the Springfield, Missouri, area to the St. Louis, Missouri, area.

       In fall of 2018, the Branson, Missouri, Police Department (“BPD”) began to investigate a

string of overdoses in their area. BPD Detective Cody Phillips determined that the source of

several of those overdoses was R.B. Detective Phillips sought assistance from Drug Enforcement

Administration (“DEA) Task Force Officer (“TFO”) Ben Deutscher, who obtained a phone tracker



                                                  2

          Case 6:20-cr-03045-MDH Document 10 Filed 07/02/20 Page 2 of 4
for R.B. Springfield DEA followed R.B. to St. Ann, Missouri, in December 2018, and saw him

meet with a gold Explorer.

        R.B. was stopped on the way back to Branson and had with him approximately 58.4 grams

of fentanyl. R.B. admitted he had obtained it from the person in the gold Explorer and identified

his fentanyl sources as including Denecia SIMPSON. In an interview, R.B. also mentioned

another heroin dealer in the Branson area, who Detective Phillips identified as A.B. Utilizing jail

calls to a number being used by A.B., TFO Deutscher was able to obtain a tracker for A.B.’s

telephone. In late January 2019, DEA Springfield followed A.B. up to St. Ann, Missouri, where

she met with a black Dodge Charger. In early February, A.B. made another trip up to St. Ann.

She was intercepted on her way back and had approximately 71 grams of fentanyl with her.

        DEA in St. Louis conducted several surveillance operations and watched the gold Explorer

that had met with R.B. and the black Charger that met with A.B. They determined that those

vehicles were operated around that time by SIMPSON and her boyfriend and several other

surveillance operations showed SIMPSON and her boyfriend engaging in behavior consistent with

the sale of drugs.

        For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                       Respectfully submitted,

                                                       TIMOTHY A. GARRISON
                                                       United States Attorney

                                              By        /s/ Josephine L. Stockard
                                                       Josephine L. Stockard, MO Bar #63956
                                                       Assistant United States Attorney
                                                       901 St. Louis Street, Suite 500
                                                       Springfield, Missouri 65806-2511




                                                   3

          Case 6:20-cr-03045-MDH Document 10 Filed 07/02/20 Page 3 of 4
                                   Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 2,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                          /s/ Josephine L. Stockard
                                          Josephine L. Stockard
                                          Assistant United States Attorney




                                             4

         Case 6:20-cr-03045-MDH Document 10 Filed 07/02/20 Page 4 of 4
